Centene Corporation Exhibit 12.1 Computation of ratio of earnings to fixed charges ($ in thousands) For the Nine Months Ended Year Ended December 31, 9/30/2009 Earnings: Pre-tax earnings from continuing operations $ Addback: Fixed charges Subtract: Non-controlling interest - Total earnings $ Fixed Charges: Interest expense $ Interest component of rental payments (1) Total fixed charges $ Ratio of earnings to fixed charges (1)Estimated at 33% of rental expense as a reasonable approximation of the interest factor.
